ACCEPTED
                                                                                            06-14-00166-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                        5/5/2015 3:43:34 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK



                          CAUSE NO. 06-14-00166-CR
                                                                      FILED IN
RODERICK KING                            §                 6th COURT
                                                 IN THE COURT        OF APPEALS
                                                                OF APPEALS
                                                             TEXARKANA, TEXAS
                                         §                      5/5/2015 3:43:34 PM
VS.                                      §         FOR THE SIXTH  DISTRICT
                                                              DEBBIE AUTREY
                                         §                             Clerk
THE STATE OF TEXAS                       §           OF THE STATE OF TEXAS

               STATE'S FIRST MOTION TO EXTEND TIME
                     FOR FILING STATE’S BRIEF


   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief was due Monday, May 1, 2015, and I have not completed
   it due to other matters with more pressing deadlines.

2. The State seeks an additional 31 days from May 1, until Monday, June 1, 2015.
   The undersigned will, nonetheless, attempt to complete and file the State’s brief
   prior to the extended deadline.

3. I prepared this motion on or before April 30, 2015, but inexplicably, I did not
   file it that day. Until today I thought I had filed it then.

4. I did not receive Appellant’s Brief until March 6, because of a glitch in service
   from Appellant’s lawyer.

5. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus, bond forfeitures and traffic citation appeals.

      In the past 30 days the undersigned attorney has worked on the following:

      A.     Appellate brief in aggravated robbery case:
           1.    Cordero Brown v. State, 06-14-00115-CR, (10 volumes; 5
                 issues) due April 22, 2015 after one extension .

     B.    Responses to habeas applications:

           1.    Ex parte Laderick Morgan 33,311-B-H-1 March 31, 2015.
           2.    Ex parte Moises Renteria 38,802-A-H-1 April 1, 2015.
           3.    Ex parte James Pierce 37630-A.H-3 April 1, 2015.
           4.    Ex parte Cline 16,318-A-H-12?, WR-16.199-02, March 30, 2015
           5.    Ex parte Montalbano, 41,041-B-H-1 due April 25, 2015.
           6.    Ex parte Young, 42, 697-B-H-2, due April 28, 2015.
           7.    Ex parte Wyatt, 40, 788-A-H-2?, due April 28, 2015.
           8.    Ex parte Player, 42,164-A-H-1, due April 29, 2015
           9.    Ex parte Freeman, 42,132-B-H-2, due April 29, 2015.

     C.    PDR’s reviewed:

           1.    Saddler v. State, 6-14-00016-CR, March 23, 2015.
           2.    Pruitt v. State, 6-14-00216-CR, March 30, 2015.

6.   In the next 30 days the undersigned attorney has briefing deadlines in the
     following cases in addition to this one:

     A.    Appellate Briefs:

           1.    Ross v. State, 06-14-00157-CR due May 11, 2015.
           2.    Nelson v.State, 06-14-204 –CR due May 11, 2015.


     B.    Responses to 1 habeas applications

           1.    Ex parte Spratling, 26,307-B-H-1 due May 11, 2015.


7.   Appellant relies on the following facts as good cause for the requested
     extension:
A. During the past 30 days, the undersigned has submitted nine habeas
   responses, as shown above, and has worked on the Brown brief, which is
   now 95 percent complete. In addition, I have processed numerous traffic
   court appeals and bond forfeiture cases.

B. I will be attending the Robert Dawson Conference on Criminal Appeals in
   Austin on May 27-29. No previous extensions have been requested by the
   State in this case.

C. This extension is not requested for purposes of delay, but so that justice may
   be done.


                                   Respectfully submitted,
                                   /s/Zan Colson Brown
                                    Zan Colson Brown
                                   Texas Bar No. 03205900
                                   Assistant District Attorney
                                   101 East Methvin St., Suite 333
                                   Longview, TX 75601
                                   Telephone: (903) 236–8440
                                   Facsimile: (903) 236–3701
                                   E-mail: zan.brown@co.gregg.tx.us
                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic transmission to:

      Mr. Tim Cone
      P.O. Box. 413
      Gilmer, Texas 75644
      Timcone6@aol.com

This 5th day of May, 2015.

                                           /s/ ZanColsonBrown
                                           Zan Colson Brown
                                           Assistant District Attorney